Citation Nr: 0008404	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by loss of acoustic reflexes, also claimed as audio dyslexia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had over 20 years of active military service, and 
she retired from service in March 1997.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the above claim.  

Additional development is needed prior to further disposition 
of this claim.  Where a claimant has filed an application for 
benefits and VA has notice of the existence of evidence that 
may be sufficient to well ground the claim, VA has a duty to 
inform the veteran of the necessity to submit that evidence 
to complete her application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

The veteran claims that she has a disability manifested by 
loss of acoustic reflexes which results in inability to 
process sound properly.  She claims this is like an audio 
dyslexia.  Her service medical records do show complaints of 
difficulty "making out tones," although it is not known 
whether this was merely a symptom of her hearing loss.  Her 
service medical records show that acoustic reflexes were 
absent in both ears during some examinations, and auditory 
brain evoked responses conducted in 1995 and 1996 were 
abnormal.  

The veteran indicated in her substantive appeal that a series 
of tests conducted at the VA Medical Center in Charleston had 
shown that she has a problem.  It is unknown whether these 
records may be sufficient to well ground her claim.  However, 
in light of the in-service treatment, a remand to obtain 
these records is clearly warranted.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Charleston for treatment from 1997 to the 
present.  

2.  If, and only if, the veteran's VA 
records show that she has the claimed 
condition, schedule her for a VA 
examination.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the veteran's claimed 
disability manifested by loss of acoustic 
reflexes (i.e., audio dyslexia).  After 
review of the pertinent material, to 
include the service medical records, the 
examiner should render medical opinions as 
to whether the veteran currently has a 
disability manifested by loss of acoustic 
reflexes that is separate and distinct 
from her hearing loss, and, if so, if it 
is at least as likely as not that the 
current condition is related to the 
veteran's military service.  The examiner 
must provide a comprehensive report 
including complete medical rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a disability manifested by loss of 
acoustic reflexes, also claimed as audio 
dyslexia, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and her representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,






	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


